Citation Nr: 1134863	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claims sought.

In March 2011, the claims were remanded for further development.  The claims are again before the Board for appellate review.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Oakland RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include jet engine noise and gunfire.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the preponderance of the evidence on the question of whether the Veteran's current bilateral hearing loss resulted from noise exposure in service is in favor of his claim.

4.  The Veteran's tinnitus is etiologically related to his bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was caused by service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claims for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claims has been accomplished.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA examination report, and private medical records.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R.    § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to extensive jet noise and gunfire during service.  During a February 2006 VA-contract examination, he said that he had some post-service recreational noise exposure riding a motorcycle, and limited post-service occupational noise exposure as a commercial pilot.

The Veteran's service treatment records reflect the Veteran did not undergo audiometric testing at entrance in November 1971.  On audiological evaluation in December 1972, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
5
0
5

On audiological evaluation in November 1973, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
0
5
0
5

On audiological evaluation in November 1974, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
5
5
5
5



On audiological evaluation in November 1975, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
5
0
15
15
LEFT
5
5
0
10
5

On audiological evaluation in November 1976, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
5
20
LEFT
0
0
5
5
5

On audiological evaluation at separation in December 1977, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
5
0
5
5
5

The above-described evidence reflects that a bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of a February 2006 VA-contract audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were:


HERTZ





500
1000
2000
3000
4000
RIGHT
20
20
40
50
55
LEFT
20
15
40
50
55

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The audiologist found that the Veteran had mild to moderately severe combined sensorineural hearing loss in the right and left ears.

The audiologist opined that the Veteran's hearing loss was less likely than not due to military service noise exposure.  No rationale was provided.  The Veteran was also diagnosed with tinnitus in both ears.  The etiology of bilateral tinnitus was found by the audiologist to be at least as likely as not due to the Veteran's hearing loss.  No opinion was provided regarding the Veteran's tinnitus and its relationship to service.

In March 2007, the Veteran submitted an examination report and opinion from his private audiologist.  The audiologist noted that the Veteran had an extensive history of service-related noise exposure, including eight years of service in the air-wing of the Marines.  The Veteran flew turbo propeller planes and jets.  He was also a flight instructor.  He had exposure to rifle and pistol fire, was on a firearm team, and shot skeet.  The Veteran reported four years of post-service commercial aviation experience.  Since that time, the Veteran worked in an office setting with no noise exposure.  The audiologist stated that given the Veteran's history of noise exposure over several years while in service, it was reasonable to assume a relationship between the Veteran's hearing loss and his in-service noise exposure.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to extensive jet engine noise and gunfire, without the benefit of hearing protection.  The Veteran's service records indicate indicates that the Veteran was a pilot.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service as a result of the nature of his job.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  As indicated, the February 2006 VA-contract examination reflects that the auditory threshold was 40 decibels or greater in at least one frequency in each ear.  The Veteran also has a current diagnosis of bilateral tinnitus.

In determining whether the Veteran is entitled to service connection, the Board must weigh the conflicting medical opinions on the question of the etiology of the Veteran's bilateral hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In this regard, the Board notes that the private audiologist's opinion is entitled to no greater or less weight than the others simply because he has been the Veteran's treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (upholding the United States Court of Appeals for Veterans Claims' decision not to adopt the treating physician rule).

Considering the opinion of the February 2006 VA-contract examiner and the opinion expressed by Veteran's treating physician, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's service weighs in favor of the Veteran's claim.  The Board notes that, while the private medical examiner did not have access to the Veteran's claim file, the medical opinion indicated that it was based on competent and credible statements by the Veteran, as well as his own medical knowledge.  The audiologist's opinion was supported by the Veteran's "extensive history of service-connected noise exposure."  The VA-contract examiner, in contrast, provided absolutely no rationale for her opinion.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.

Regarding the Veteran's service-connection for tinnitus, the VA-contract examiner found that the Veteran's tinnitus was at least as likely as not related to his bilateral hearing loss.  Considering the above grant of the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus must also be granted, on a secondary basis.










ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


